Mr. Chiee Justice QuiñoNes
delivered the opinion of the court.
The People of Porto Eico, represented by the fiscal of the district of Aguadilla, filed a complaint in a civil action in said *48district court, against J. F. Esteves, Ulderico Amell, and the widow and heirs of Antonio de la Eosa, for the recovery of the sum of $750 on a bond furnished by J. F. Esteves, as principal, and Ulderico Amell and Antonio de la Eosa, the predecessor in interest of the said widow and heirs, as sureties, to answer for the said J. F. Esteves complying with each and every one of the provisions of the revenue laws and their regulations, in the distillation of rum in which he proposed to engage, alleging as a ground for the complaint, that said bond executed under date of April 19, 1901, contains among other stipulations the express stipulation that if the said J. F. Es-teves—
“Should pay or cause to be paid, as provided by the internal-revenue laws of Porto Rico, in accordance with an Act of the Legislative Assembly of Porto Rico, approved January 31, 1901, entitled ‘An Act to provide revenues for The People of Porto Rico, and for other purposes,’ the sum of 60 cents upon each gallon of rum or fraction of a gallon of rum, or bay rum, and the sum of 80 cents upon each gallon or fraction of a gallon of other distilled spirits, manufactured and shipped out of said distillery for sale or consumption in Porto Rico, by affixing and canceling internal-revenue stamps or stub invoices in an amount sufficient to pay the tax on each gallon of rum or other distilled spirits shipped, in the manner prescribed or which may be prescribed by the Treasurer of Porto Rico in the regulations issued for the government of manufacturers, in the affixing of internal-revenue stamps and stub invoices, and in the shipment of rum or other distilled spirits, etc., etc., then, upon compliance with said provisions, this obligation shall be void, other-wise, it shall remain in full force. ’ ’
That said J. F. Esteves openly violated the terms of the said bond and especially the stipulation transcribed, because on August 22, 1904, the Municipal Court of Aguadilla sentenced said J. F. Esteves to pay a fine of $100 and the $322.86 in internal-revenue stamps which he had failed to use, or to be imprisoned in default of payment. This sentence was imposed in proceedings prosecuted against him and others on account of the manufacture and sale of 538 gallons of rum, *49■without paying the corresponding tax, thus violating the terms of the bond and rendering himself liable for the amount thereof in conjunction with the other defendants who signed it as sureties. Upon these grounds he closed his complaint with the praj^er that the defendants be adjudged to pay the sum claimed, legal interest from the date of the complaint, and the costs of the proceedings. The parties having been summoned to make answer to the complaint, they demurred thereto, on the ground that it did not state facts sufficient to constitute a cause of action and that it was ambiguous and uncertain, making answer at the same time that they admitted the fact that, the defendant Esteve's had been sentenced by the Municipal Court of Aguadilla, as alleged in the complaint, for a violation of the internal-revenue laws, but allegeing as new matter in. opposition that all the penalties and lines referred to in said, sentence had been paid to The People of Porto Rico, the latter-being indemnified in full without having suffered any loss or damage whatsoever. The lower court overruled the demurrer, with the costs and the oral trial having been held, it rendered judgment on March 22, 1906, holding that the law and the facts were in favor of the plaintiff and that The People of Porto Rico should recover from J. F. Esteves, Ulderico Amell and the widow and heirs of Antonio de la Rosa, or from any of them, the sum of $750, and the costs of the proceedings, and that execution should issue against the property of the defendants for the satisfaction of the judgment. The defendants filed a motion for a new trial in the district court, taking cognizance of the matter upon the ground that the judgment rendered was contrary to the law and that an error had been committed at the trial, to which the defendant had excepted. The proper statement of facts or summary of the evidence was formulated in support of the motion, which was dismissed by the lower court after proper consideration. The defendants took an appeal to this court from the judgment rendered in said action and from the decision denying a new trial, both. *50parties having filed briefs and made oral arguments in support of their respective claims.
Tlie juridical problem propounded and submitted to the consideration of the court in this case, as the appellants propound it in their brief, is reduced to a determination of whether the District Court of Aguadilla has erred in overrul-' ing the demurrer to the complaint filed by the defendants J. F. Esteves, Ulderico Amell and the Estate of Antonio de la Rosa, or, otherwise, whether the judgment rendered by said court on the merits of the question at issue does or does not conform to the provisions of law.
The question being raised in this form, we must begin with the demurrer.
As we have said, there were two grounds upon which the demurrer was filed: That the complaint did not state facts sufficient to constitute a cause of action, and that it was unintelligible, ambiguous and uncertain.
Rejecting the latter ground, because the meaning of the complaint is perfectly intelligible and correct in every respect and does not present the slightest doubt or ambiguity, let us pass to the other exception taken, which is based on the three following grounds:
1. That the complaint does not state in any of its allegations that the plaintiff — that is to say, The People of Porto Rico — has suffered any damage by the acts of J. F. Esteves.
2. That the complaint alleges that Esteves violated the terms of the1 bond and that he was sentenced by the Municipal Court of Aguadilla, but it is not alleged that he did not pay the fine imposed on him and the amount of the stamps he failed .to use, and this being the case, there is no cause of action for recovery upon said bond, because only in the event that he had failed to discharge such liabilities would it be reasonable to proceed against the bond; and, finally, that as the bond does not state that the sureties had bound themselves with the principal debtor jointly, no cause of action can exist against them, because they are responisble for the bond only *51when they hind themselves jointly with the principal debtor, or when the property of the' latter having been proceeded against, he should have been found insolvent.
Of these grounds alleged in support of the demurrer, the first two are not admissible, inasmuch as the bond having been furnished to answer for the proper observance by Esteves of the provisions of the revenue laws and their regulations, in the manufacture of rum, in which he intended to engage, it constitutes a civil obligation entirely independent of the damage which The People of Porto Rico might-suffer through a failure on the part of Esteves to comply with his obligations, and of the liability of a criminal character which he might incur in the transactions of liis business, as this Supreme Court has held in its opinions of November 24 and December 4, 3905, in the cases of The People of Porto Rico v. Juana and Pascual Borrás (9 P. R. Rep., p. 370) and The People of Porto Rico v. Osvaldo Labórde et al. (Id., p. 403), respectively; and, consequently, although the complaint does not allege that The People of Porto Rico suffered any loss as a consequence of the failure of Esteves to comply with his obligation, nor the amount thereof, nor that lie failed to pay the line and other liabilities imposed upon him by the Aguadilla court, it does not thereby become defective.
This is not the case with the third ground upon which the demurrer under consideration is based.
According to the combined provisions of sections 1104 and 1723 of the Revised Civil Code, identical with articles 1137 and 1822 of the former Code, the liability of sureties is subsidiary, or lies only in the event that the principal is found to be insolvent upon his property being proceeded against, unless they shall have obligated themselves jointly with the principal debtor, in which case they may be sued in conjunction with the latter; and as in this case the action is directed simultaneously against the principal and the sureties, and the complaint does not show that the sureties were jointly bound with the principal debtor, it is evident that the cause does *52not state facts sufficient to constitute a cause of action against tiie sureties, and, consequently, that it is defective, and should be dismissed on this ground.
Under the circumstances, we are of the opinion that the judgment appealed from and the decision also appealed from, denying the motion for a new trial filed by the defendants, should be reversed, and that the complaint should be dismissed because it does not state facts sufficient to constitute a cause of action, as alleged in this opinion.

Accordingly decided.

Justices Figueras and Wolf concurred.
Justices Hernández and MacLeary did not take part in the decision of this case.